              UNITED STATES DISTRICT COURT
             CENTRAL DISTRICT OF CALIFORNIA




    TOM SCHMIDT,                         CV 16-9368-DSF (AGRx)
          Plaintiff,

                   v.                    Findings of Fact and
                                         Conclusions of Law re Sherri
    SHERRI ANND BALDY, et al.,           Annd Baldy’s Counterclaims
          Defendants.                    Against Tom Schmidt

    And Related Claims.


                            INTRODUCTION

      This action involves a dispute between Counterclaim
Plaintiff Sherri Baldy and Counterclaim Defendant Tom Schmidt.
On April 26, 2017, Baldy filed counterclaims against Schmidt for
copyright infringement, vicarious and contributory copyright
infringement, recovery under the Digital Millennium Copyright
Act, and violation of California Bus. & Prof. Code § 17200 et seq.
Dkt. 19 (Counterclaim Compl. (Compl.)). This action was tried
before the Court on March 26, 2019. Schmidt did not appear.

      Having heard and reviewed the evidence, the Court makes
the following findings of fact and conclusions of law.1


1 Any finding of fact deemed to be a conclusion of law is incorporated into the
conclusions of law. Any conclusion of law deemed to be a finding of fact is
incorporated into the findings of fact.
                         FINDINGS OF FACT

    1.   This Court has subject matter jurisdiction pursuant to the
         Copyright Act of 1976, 17 U.S.C. §§ 101, et seq. 28 U.S.C §
         1331.2 The Court has supplemental jurisdiction over the
         state-law claims. 28 U.S.C. § 1367. Venue is proper under
         28 U.S.C. § 1391.

    2.   Baldy has been an artist for more than 20 years, and in the
         crafting industry for about 10 years. She specializes in big
         eyed, big head dolls under the brand name Mybesties. She
         licensed her line of big eyed art dolls all over the world,
         including to the Bradford Exchange and Disney. She sells
         her products directly to consumers and through retailers like
         JOANNE Fabrics, Walmart, and Target. Dkt. 144 (Tr.) at
         7:1-9:7.

    3.   Schmidt is an owner of Lacy Sunshine Stamps (Lacy
         Sunshine), a scrapbooking retailer. Dkt. 1 (Compl.) ¶ 8.3

    4.   Baldy and Schmidt were introduced by Heather Valentin, an
         artist who licensed her work to Baldy between 2010 and
         2012. Tr. at 11:3-13:7.

    5.   In or around November 2012, Schmidt emailed Baldy
         informing her that Schmidt was going to be Valentin’s
         business manager and requesting an accounting of

2In its June 11, 2019 Order, Dkt. 153, the Court set out its reasoning as to
why the recent Supreme Court decision Fourth Estate Pub. Benefit Corp. v.
Wall-Street.com, LLC, 139 S. Ct. 881 (2019) does not deprive the Court of
subject matter jurisdiction over this case.
3“Factual assertions in pleadings . . . are considered judicial admissions
conclusively binding on the party who made them.” Am. Title Ins. Co. v.
Lacelaw Corp., 861 F.2d 224, 226 (9th Cir. 1988).




                                       2
      Valentin’s royalties for the prior two years. Schmidt stated
      that if the royalty report was not provided within 48 hours,
      Valentin would terminate her contract with Baldy. Baldy
      did not comply and Valentin terminated her contract within
      a week. Tr. at 13:8-14:10.

 6.   At some point thereafter, Schmidt and Valentin established
      “Lacy Sunshine.” Tr. at 14:11-15, 22:8-10.

A.    Works and Copyrights

 7.   Baldy created the following list of original works:

        a. Daisy Do All, first created and published on December
           31, 2012 on Baldy’s Facebook page, Tr. at 17:10-18:12,
           18:20-19:13, Ex. 2

        b. Wild Child Fishing Girl, first published on March 25,
           2013, Tr. at 32:12-32:25, Ex. 7;

        c. Wild Child, first published on June 12, 2013 on Baldy’s
           Facebook page, Tr. at 29:2-20, 30:4-31:25;

        d. Wild Child Little Violet, Tr. at 28:21-29:15;

        e. Wild Child Betsy Beanie and Flossie (Betsy), first
           published on November 9, 2013 on Baldy’s Facebook
           page, Tr. at 34:17-35:15, Ex. 10;

 8.   Baldy’s Facebook pages are available to the public, and have
      been available to the public since the first image was
      published. Tr. at 19:14-20:10, 31:2-7, 35:16-18.

 9.   Baldy applied for copyright registration on April 26, 2017
      and obtained copyright registrations for the following




                                  3
        characters, among others: Daisy Do All,4 Fishing Girl,
        Betsy, Wild Child. See Tr. at 32:1-3, 33:1-34:8, 40:2-7, 45:21-
        46:2 Exs. 3, 8, 9, 13.

    10. Schmidt claims exclusive rights over the two drawings in the
        left column of Exhibit A to his complaint. Compl. ¶ 8 &
        Ex. A. The first drawing was published on Lacy Sunshine on
        or around 2014, as part of a line called Mayde Dust Bunnies.
        Tr. at 21:9-23:25, 24:12-25:1, Ex. 4. The second drawing, is
        part of the Rory line. There was no evidence that this
        particular drawing was published prior to the filing of the
        complaint, but other versions of Rory were published in 2013
        on Valentin’s blog. Tr. at 28:18-20, 36:2-38:3, 43:16-45:2, Ex.
        11.

    11. Lacy Sunshine continues to sell Mayde and Rory images. Tr.
        at 46:8-47:2, Ex. 14.

B.      Unfair Competition

    12. Baldy submitted evidence that if a customer were to search
        Amazon or Google for “Sherri Baldy,” Valentin’s works would
        appear in the search result. Because of this, some customers
        purchased Valentin art instead of Baldy art. Tr. at 25:10-
        28:10.

                      CONCLUSIONS OF LAW

A.      Burden of Proof

    13. Baldy was required to establish, by a preponderance of the
        evidence, every element of her claims for copyright
        infringement, vicarious and contributory copyright

4 The Court notes that this copyright does not appear in Exhibit B to Baldy’s
Counterclaim. Dkt. 19-2. However, allegations as to this work were set forth
in the Counterclaim. Dkt. 19 ¶ 13.



                                      4
        infringement, recovery under the Digital Millennium
        Copyright Act, and unfair competition. See In re Exxon
        Valdez, 270 F.3d 1215, 1232 (9th Cir. 2001) (“The standard
        of proof generally applied in federal civil cases is
        preponderance of evidence”).

B.      Copyright Infringement

    14. “A plaintiff bringing a claim for copyright infringement
        must demonstrate ‘(1) ownership of a valid copyright, and (2)
        copying of constituent elements of the work that are
        original.’” Funky Films, Inc. v. Time Warner Entm’t, 462
        F.3d 1072, 1076 (9th Cir. 2006) (quoting Feist Publications,
        Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 361 (1991)). “[T]he
        second element has two distinct components: ‘copying’ and
        ‘unlawful appropriation.’” Rentmeester v. Nike, Inc., 883
        F.3d 1111, 1117 (9th Cir. 2018), cert. denied, 139 S. Ct. 1375
        (2019).

        1.    Copyright Ownership

    15. “An author gains ‘exclusive rights’ in her work immediately
        upon the work’s creation, including rights of reproduction,
        distribution, and display.” Fourth Estate Pub. Benefit Corp.
        v. Wall-Street.com, LLC, 139 S. Ct. 881, 887 (2019). “Before
        pursuing an infringement claim in court, however, a
        copyright claimant generally must comply with § 411(a)’s
        requirement that ‘registration of the copyright claim has
        been made.’” Id. (quoting 17 U.S.C.A. § 411(a)).5 “In any

5 At the time the lawsuit was filed, the law in the Ninth Circuit required only
“receipt by the Copyright Office of a complete application” to “satisfy[y] the
registration requirement.” Cosmetic Ideas, Inc. v. IAC/Interactivecorp., 606
F.3d 612, 621 (9th Cir. 2010). However, a few weeks before trial, the
Supreme Court held in Fourth Estate that registration did not occur until
“the Copyright office grants registration.” 139 S. Ct. at 888. The Court found


                                      5
      judicial proceedings the certificate of a registration made
      before or within five years after first publication of the work
      shall constitute prima facie evidence of the validity of the
      copyright and of the facts stated in the certificate.” 17
      U.S.C. § 410(c). Here, each of the registration certificates
      were made within five years of Baldy’s first publication.
      Therefore, she has established ownership of valid copyrights.

      2.     Copying

 16. There is no evidence that Schmidt himself copied Baldy’s
     work. See Ellison v. Robertson, 357 F.3d 1072, 1076 (9th
     Cir. 2004) (“[A] plaintiff must show that . . . the defendant
     himself violated one or more of the plaintiff’s exclusive rights
     under the Copyright Act”). The only evidence linking
     Schmidt to the allegedly infringing images created by
     Valentin is that Schmidt is “an owner” of the website where
     the allegedly infringing images were sold. This, without
     more, is insufficient to establish that Schmidt himself
     violated one of Baldy’s rights.

 17. The Court finds in favor of Schmidt and against Baldy on
     Baldy’s counterclaim for copyright infringement.

C.    Vicarious and Contributory Copyright Infringement

 18. Copyright law “allows imposition of liability when the
     defendant profits directly from the infringement and has a
     right and ability to supervise the direct infringer, even if the
     defendant initially lacks knowledge of the infringement.”
     Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545


that in the circumstances of this particular case, the change in law did not
warrant dismissal of the copyright claims. See Dkt. 153.




                                       6
        U.S. 913, 930 n.9 (2005); see also Ellison, 357 F.3d at 1076
        (“A defendant is vicariously liable for copyright infringement
        if he enjoys a direct financial benefit from another’s
        infringing activity and ‘has the right and ability to supervise’
        the infringing activity.” (quoting A & M Records, Inc. v.
        Napster, Inc., 239 F.3d 1004, 1022 (9th Cir. 2001))).

    19. “[O]ne contributorily infringes when he (1) has knowledge of
        another’s infringement and (2) either (a) materially
        contributes to or (b) induces that infringement.” Perfect 10,
        Inc. v. Giganews, Inc., 847 F.3d 657, 670 (9th Cir.) (quoting
        Perfect 10, Inc. v. Visa Int’l Serv. Ass’n, 494 F.3d 788, 795
        (9th Cir. 2007)), cert. denied, 138 S. Ct. 504 (2017).

    20. As set out in the Court’s finding of facts and conclusions of
        law regarding Baldy’s Third Party Claims against Valentin,
        the Court found that Valentin infringed one of Baldy’s
        copyrights. However, Baldy submitted no evidence that
        Schmidt had the right and ability to supervise Valentin or
        the content on the Lacy Sunshine website,6 or that he
        benefitted financially from the sale of the infringing works.7
        Nor did Baldy submit evidence that Schmidt had knowledge
        that Valentin’s Mayde doll infringed Baldy’s Daisy Do All
        doll, or that he materially contributed to or induced
        Valentin’s infringement.

    21. Even if there were evidence that Schmidt was vicariously
        liable, Baldy presented no evidence at trial of her actual

6Schmidt’s admission that he was “an owner” of the website, without more,
does not establish by a preponderance of the evidence that he had the right
and ability to supervise the infringing activity.
7 Again, that he is “an owner” does not establish by a preponderance of the
evidence that he received any direct financial benefit from the sale of the
infringing works.



                                      7
        damages8 and is not entitled to statutory damages or
        attorneys’ fees, 17 U.S.C. § 412 (“[N]o award of statutory
        damages or of attorney’s fees, as provided by sections 504
        and 505, shall be made for . . . any infringement of copyright
        commenced after first publication of the work and before the
        effective date of its registration, unless such registration is
        made within three months after the first publication of the
        work.”).

    22. The Court finds in favor of Schmidt and against Baldy on
        Baldy’s counterclaim for vicarious and contributory
        copyright infringement.

D.      Digital Millennium Copyright Act

    23. Baldy did not provide any evidence to support her claims for
        violation of the Digital Millennium Copyright Act.

    24. The Court finds in favor of Schmidt and against Baldy on
        Baldy’s counterclaim for violation of the Digital Millennium
        Copyright Act.

E.      Unfair Competition

    25. California’s unfair competition law (UCL) “does not proscribe
        specific practices,” but rather “defines ‘unfair competition’ to
        include ‘any unlawful, unfair or fraudulent business act or

8 Although Baldy testified that her revenues declined from approximately
$300,000 in 2012 to $90,000 in 2019, Tr. at 15:10-16:18, actual damages for
copyright infringement cannot be established by showing a vague decrease in
revenues over a 7-year period, not tied to any infringement. With only that
information, determining the “profits lost due to the infringement or by the
value of the use of the copyrighted work to the infringer” would be entirely
speculative. Polar Bear Prods., Inc. v. Timex Corp., 384 F.3d 700, 708 (9th
Cir. 2004) (emphasis added) (quoting McRoberts Software, Inc. v. Media 100,
Inc., 329 F.3d 557, 566 (7th Cir. 2003)).



                                     8
    practice.’” Cel-Tech Commc’ns, Inc. v. Los Angeles Cellular
    Tel. Co., 20 Cal. 4th 163, 180 (1999) (quoting Cal. Bus. &
    Prof. Code § 17200). “Because Business and Professions
    Code section 17200 is written in the disjunctive, it
    establishes three varieties of unfair competition.” Id.
    (quoting Podolsky v. First Healthcare Corp., 50 Cal. App. 4th
    632, 647 (1996), as modified (Nov. 5, 1996), as modified (Nov.
    20, 1996)).

26. “A ‘violation of another law is a predicate for stating a cause
    of action under the UCL’s unlawful prong.’” Graham v. Bank
    of Am., N.A., 226 Cal. App. 4th 594, 610 (2014) (quoting
    Berryman v. Merit Prop. Mgmt., Inc., 152 Cal. App. 4th
    1544, 1554 (2007)). A competitor’s actions are “unfair” if
    their conduct “threatens an incipient violation of an
    antitrust law, or violates the policy or spirit of one of those
    laws because its effects are comparable to or the same as a
    violation of the law, or otherwise significantly threatens or
    harms competition.” Id. at 612 (quoting Cel-Tech, 20 Cal.
    4th at 187). A business practice is fraudulent if “members of
    the public are ‘likely to be deceived.’” Id. at 613 (quoting
    Buller v. Sutter Health, 160 Cal. App. 4th 981, 986 (2008)).

27. Baldy has not established by a preponderance of the
    evidence that Schmidt himself committed the challenged
    business acts. Vague assertions of what “they” did, without
    more, are insufficient. See, e.g., Tr. at 15:17-18 (“[T]hey
    went in and would meta tag my names, meta tag my
    business name.”). Similarly, claims about Valentin cannot
    establish Schmidt’s liability. See, e.g., Tr. at 25:20-23 (“She
    was meta tagging every single thing that I would do. She
    would meta tag my brand. She would meta tag my personal
    name. She would meta tag personal names of my
    collections.”).


                                9
 28. Further, Baldy’s testimony that “[she] did screenshots of
     when [she] type[s] in [her] name, there were [Valentin’s]
     books [and] [n]o other artists showed up under [her] name,”
     and that “the meta tags came off of [her] Amazon store” after
     she “filed the counter lawsuit,” Tr. at 28:5-10, without more,
     is insufficient to establish how meta-tagging works on
     Amazon or Google, and therefore that someone with control
     over the infringing artwork committed an unlawful, unfair,
     or fraudulent act.

                         CONCLUSION

      Judgment shall be entered in favor of Schmidt and against
Baldy on Baldy’s claims for copyright infringement, vicarious and
contributory copyright infringement, recovery under the Digital
Millennium Copyright Act, and unfair competition.

IT IS SO ORDERED.


Date: 10/19/2019                  ___________________________
                                  Dale S. Fischer
                                  United States District Judge




                                10
